DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-17 directed to an invention non-elected without traverse.  Accordingly, claims 8-17 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given through email communication with Raymond Chew on 07/20/2022.

The application has been amended as follows: the following clause is added to end of claims 1 and 7:
“; and switching between dispensing of gas from the first pipeline and dispensing of liquid from the second pipeline is performed by rotating the working pipeline”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to include the previously recited allowable subject matter of claim 6. The closest prior art remains that which was recited in the previous action and claim 1 now requires a baffle plate that splits the working pipeline into two independent pipes, thereby indicating that each of the first and second supply lines also lead to a singular element known as the working pipeline. These limitations are being interpreted to significantly similar to those depicted in Figs.4 & 6 of the instant application (i.e. that working pipeline must be divided by a baffle plate with corresponding through holes and air blade ports). In comparison, the closest pieces of prior art recited in this action, Xu (CN206541807U), Mitsuhashi (US20070183775A1), and Hachiya (US20130284213A1) neither disclose nor suggest such features. In Xu the working pipeline is a single line that can contain both liquid and gas and switching between the two is performed via valve control. Thus, there are no independent channels for the present, nor would they be required by Xu as Xu is directed towards a manner of supplying fluids appropriately when there is only a single channel (i.e. not performing a cleaning spray when a substrate is present). As to Mitsuhashi, although it is disclosed that the working pipeline close to the table has a vertical distance greater than the substrate thickness (see Mitsuhashi Fig.2); a baffle plate (Mitsuhashi Fig.3A defines by tube walls ref 17) that divides the working pipeline into two independent pipelines (i.e. see Mitsuhashi Fig.3A portion for ref 27 discharge and ref 35 discharge); one side of the working pipeline, close to the machine table, has an air blade port (see Mitsuhashi Fig.3B ref A3), the second pipeline is not provided with a plurality of through holes. Further, the structure of Mitsuhashi does not allow for multiple through holes to be present by virtue of the concentrically oriented tubes. Thus, only a single hole for liquid dispensing is present. Hachiya showcases a substrate treating apparatus wherein a working pipeline has air and liquid pipelines with multiple nozzles to supply liquid to a substrate (Figs.2-7). However, the pipeline of Hachiya does not rotate to switch between the fluids, and any modification to do so would make it and Xu incapable of performing its intended purpose. Claim 7 comprises at least the same allowable subject matter as claim 1, and is allowable for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711